 


110 HR 445 IH: To terminate the limitations on imports of ammonium nitrate from the Russian Federation.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 445 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Berry introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To terminate the limitations on imports of ammonium nitrate from the Russian Federation. 
 
 
1.Termination of limitations on imports of ammonium nitrate from the Russian Federation 
(a)TerminationNo limitation contained in the Agreement shall be imposed with respect to entry of the products described in subsection (b), and no antidumping duty deposit shall be required upon entry of such products and no antidumping duty shall be assessed on such products, notwithstanding any provision of the Agreement. 
(b)ProductsThe products referred to in subsection (a) are solid fertilizer grade ammonium nitrate described in Appendix III to the Agreement (65 Fed. Reg. 37764; June 16, 2000) that are imported from the Russian Federation. 
(c)Agreement definedIn this section, the term Agreement means the Agreement Suspending the Antidumping Investigation on Solid Fertilizer Grade Ammonium Nitrate from the Russian Federation, as contained in Appendix 1 to the notice of the International Trade Administration of suspension of the antidumping duty investigation of the Department of Commerce in the Case A–821–811 (65 Fed. Reg. 37759–37764; June 16, 2000). 
(d)Effective dateThis section applies to products described in subsection (b) entered, or withdrawn from warehouse for consumption, for the period beginning on the 15th day after the date of the enactment of this Act. 
 
